EXHIBIT 10.28

SEVENTH AMENDMENT

TO THE

Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan

This Seventh Amendment to the Zions Bancorporation Payshelter 401(k) and
Employee Stock Ownership Plan (the “Plan”) is made and as of 24th day of July,
2006, by Zions Bancorporation Benefits Committee (“Committee”) on behalf of
Zions Bancorporation, hereinafter referred to as the “Employer.”

W I T N E S S E T H:

WHEREAS, the Employer has heretofore entered into the Plan, which Plan has been
amended and restated in its entirety effective for the Plan Year commencing on
January 1, 2003, and for all plan years thereafter; and

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part; and

WHEREAS, the Committee, for and on behalf of the Employer and consistent with
the power and authority granted to it, and as a result of the transfer of record
keeping and trustee responsibilities to Fidelity Management Trust Company and
the merger of the Amegy Bank 401(k) Savings Plan (“Amegy Plan”) into the Plan
has found it necessary to amend the Plan in the following particulars: to allow
Participants to have a standing election, which may be changed at any time in
accordance with procedures adopted by the Committee, as to whether they wish to
receive dividends on employer securities in cash or in kind; to provide that for
former participants in the Amegy Plan have an unlimited right to diversify
employer securities which were allocated to a participant’s account in the Amegy
Plan on or before December 31, 2005; to provide that two protected inservice
withdrawal provisions are preserved for certain former Amegy Plan participants
with respect to amounts in their accounts which were transferred from the Amegy
Plan; to allow certain dividend diversification rights; and to provide that and
participant may defer up to 80% of his/her compensation under a 401(k) elective
deferral.

WHEREAS, the Committee of has been given authority to amend the Plan on behalf
of the Employer.

NOW THEREFORE, in consideration of the foregoing premises the Committee adopts
the following amendments to the Plan (amended language is in bold italics):

(Right to Defer Up Eighty Percent of Participant Compensation)

1. Section 5.01 (a) is amended as follows:

(a) Each Participant may elect to defer any percentage of the Participant’s
Compensation described in subsection (1) below, subject to a minimum of one
percent (1%) of the Participant’s “Compensation per pay period. The maximum
percentage amount



--------------------------------------------------------------------------------

shall be eighty percent (80%) of the Participant’s Compensation. The amount of
the deferral shall be contingent on the Participant electing and authorizing the
Elective Deferral amount through a Salary Deferral Agreement. The Salary
Deferral Agreement and the Participant’s authorization thereunder may be
evidenced by a document executed by the Participant and filed with the
Administrator in the manner prescribed for this purpose, which may include a
Salary Deferral Agreement completed and executed by the Participant through any
approved electronic means. The Salary Deferral Agreement shall be subject to the
following rules:

(Adjustment of Accounts and Dividends on Employer Securities)

2. Sections 6.03(e)(l), (2), (3), and (4) are amended as follows:

(1) The Participant shall have the right to elect, no less often than annually,
to invest the allocable share of dividends in Employer Securities or withdraw
cash.

(2) The initial period during which a Participant may exercise the annual
election shall extend from April 15, 2003 to May 15, 2003, for all individuals
who are Participants in the Plan on April 15, 2003. Commencing January 1, 2004,
and until July 24, 2006 the annual election period shall extend from January 1
to January 31 for all individuals who are Participants in the Plan on January 1.
For an Employee who becomes a Participant in the Plan on any day after April 15,
2003, during the 2003 Plan Year or after January 1 in any subsequent Plan Year
until July 24, 2006 the annual election period shall commence on the
Participant’s Entry Date and end on the one month anniversary thereof. Beginning
July 24, 2006, Participants shall have the right to make a standing election
whether to invest such Participant’s allocable share of dividends in Employer
Securities or withdraw as cash.

(3) If the Participant fails to make an election to withdraw his allocable share
of dividends in cash, his share shall be invested automatically in Employer
Securities.

(4) The Participant may elect and revoke any prior election without limitation
at any time and in accordance with procedures established by the Committee. The
Participant shall indicate his election by any means acceptable to the Plan
Sponsor, which may include electronic notice or written notification delivered
or, if mailed

(Employer Securities Diversification Rights for Amegy Participants)

3. Section 6.06 is amended by adding a new section 6.06(f) as follows:



--------------------------------------------------------------------------------

(f) The following rules shall apply to former Participants in the Amegy Bank
401(k) Savings Plan (“Amegy Participant”).

(1) With respect to that portion of an Amegy Participant’s Employer Securities
Account which consists of Employer Securities and dividends from such Employer
Securities which were allocated to the Amegy Participant’s Employer Securities
Account not later than as of December 31, 2005, such Amegy Participant may
direct up to one hundred percent (100%) of that portion of his/her Employer
Securities Account into the General Investments Account.

(2) That portion of an Amegy Participant’s Employer Securities Account which
consists of Employer Securities and dividends from such Employer Securities
which were allocated to the Amegy Participant’s Employer Securities Account as
of January 1, 2006 or later, shall be subject to same rules as other
participants as set forth in this Section 6.06..

(Preservation of Distribution Rights)

3. Section 8.04 is amended as follows:

8.04 In Service Withdrawals of Voluntary Contributions: Notwithstanding any
other provisions of this Article VIII a Participant may withdraw in the manner
and at the times provided in this Section 8.04 all or any part of his Accrued
Benefit attributable to Voluntary Contributions which were made to the Plan
before October 1, 1992, together with earnings accrued thereon after
December 31, 1986. To effect a withdrawal under this Section 8.04 the
Participant shall notify the Plan Administrator in writing of his request at
least fifteen (15) days prior to any Entry Date. The Plan Administrator shall
notify the Trustee to make distribution as soon as administratively feasible
after those dates. A Participant may not exercise his withdrawal right under
this Section 8.04 more than once during any Plan Year. The determination of the
amount available for withdrawal shall be made in accordance with the
requirements of Section 8.05.

If the Participant’s Accrued Benefit is not more than five thousand dollars
($5,000), without regard to whether the amount in the Participant’s Account has
ever exceeded that amount at the time of any prior distribution, the withdrawal
shall be permitted without regard to any Participant consent requirement or the
requirements of Section 9.06. For purposes of the foregoing sentence the amount
of the Accrued Benefit in the Participant’s Account shall be determined without
regard to that portion of the Account that is attributable to rollover
contributions (and earnings allocable thereto) within the meaning of Code
§§402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).



--------------------------------------------------------------------------------

For those Participants with contributions designated in the Amegy 401(k) Savings
Plan (which was merged into the Plan on July 24, 2006) as Employer Match and
Non-Elective contributions allocated and funded through the Southwest Bank of
Texas 401(k) Saving Plan prior to June 1, 2003, such contributions will be
subject to the 24-month and 60-month in-service withdrawal rights.

For those Participants with contributions designated in the Amegy 401(k) Savings
Plan (which was merged into the Plan on July 24, 2006) as Employer Match and
Non-Elective contributions allocated and funded through the Lone Star Bank
Profit Sharing and Salary Deferral Plan and Trust prior to April 1, 2004, such
contributions will be subject to the 24-month and 60-month in-service withdrawal
rights.

(Investment Direction with Respect to Dividends)

5. Section 18.04 is amended as follows:

18.04 General Investments and Dividend Accounts: Benefits for Participants, to
the extent not funded through Employer Securities, shall be funded through the
General Investments and Dividend Accounts. The General Investments Account may
consist of any investment media offered by the Trustee or through the purchase
of shares in any regulated investment company as defined in Code §851 (a), or
through any investment proper and appropriate to be made by the Trustee in
accordance with Article XIV, or through any combination of such investments
other than Employer Securities. Rules and procedures for the operation of the
General Investments Account and Participant direction of investment therein are
set forth in Section 18.06.

All cash dividends received and held in a Participant’s Dividend Account shall
be invested in the stable asset fund described in section 18.06(b) until
invested in Employer Securities or distributed in cash pursuant to the
Participant’s election under Section 6.03(e). All dividends attributable to
Employer Securities shall be subject to the same Participant investment
direction rights as the Employer Securities which were the source of the
dividend.

6. Unless a separate date is specified in any section hereof, the Effective Date
of the forgoing amendments is July 24, 2006.



--------------------------------------------------------------------------------

7. In all other respects the Plan is ratified and approved.

Dated this 28th day of December, 2006.

 

Zions Bancorporation Benefits Committee By  

/s/ Diana M. Andersen

  Diana M. Andersen